                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

JOHNATHAN WELBORN                                                             PLAINTIFF

v.                         CASE NO. 4:19-CV-00439 BSM

TOYA PARKER, et al.                                                         DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 14th day of August 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
